Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Furuta (JP 2006012724 A).
Regarding Claim 1, Furuta discloses:
a robot hand that holds a wire harness (1 & 3), wherein the wire harness has a long harness main body (3) and a connector (1) connected to an end of the harness main body, the robot hand comprising:
a fixed holding portion (21) which holds the harness main body at a vicinity of the end thereof (Fig. 1);
a pressing portion (25) movable relative to the fixed holding portion in a longitudinal direction of the harness main body held by the fixed holding portion (Fig. 3c & Fig. 3d); and
a driving unit (29) which moves the pressing portion in a direction away from the fixed holding portion such that the pressing portion presses the connector outwardly in the longitudinal direction of the harness main body (Fig. 3c & Fig. 3d).
Regarding Claim 2, Furuta discloses:
the pressing portion is a movable holding portion arranged with the fixed holding portion in the longitudinal direction of the harness main body held by the fixed holding portion (Fig. 3c & Fig. 3d), the movable holding portion is configured to hold the harness main body [capable of holding the harness main body through engagement with the connector (1)], and
the movable holding portion is able to hold the harness main body in one of a fixed state and a held state (Fig. 3C & Fig. 3d), wherein the fixed state is a state in which the harness main body is held in a manner unmovable in the longitudinal direction [when the harness is engaged by the pressing portion as shown in Fig. 3C in a state where the pressing portion is not moving the harness is being held in a manner unmovable in the longitudinal direction], and the held state is a state in which the harness main body is held in a manner movable in the longitudinal direction [when the harness is engaged by the pressing portion as shown in Fig. 3d in a state where the pressing portion is moving in the longitudinal direction with the wire harness the harness is being held in a manner movable in the longitudinal direction].
Regarding Claim 7, Furuta discloses:
a robot system comprising:
a robot (15);
the robot hand according to claim 1 [see rejection of claim 1 above], the robot hand being connected to a distal end of a robot arm (15) of the robot; and
a robot controller which controls the robot and the robot hand to cause the robot and the robot hand to carry out a connector connecting operation for connecting the connector to a counterpart connector [0017 & 0018 & 0035 & 0036 & 0037 & 0038], wherein
the connector connecting operation includes:
holding the harness main body at a vicinity of an end thereof using the fixed holding portion (Fig. 3a & Fig. 3b & Fig. 3c & Fig. 3d);
pressing the connector using the pressing portion by an operation of the driving unit [0015-0043]; and
connecting the connector that is being pressed toward the counterpart connector by an operation of the robot arm [0015 -0043].
Claims 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Nishinaka et al. (JP 2000228267 A).
Regarding Claim 4, Nishinaka discloses:
a robot hand (9) that holds a wire harness (6 & 10 & 11), wherein the wire harness has a long harness main body and two connectors (10 & 11) respectively connected to one end and the other end of the harness main body (Fig. 1), the robot hand comprising:
a first holding portion which holds the harness main body at a vicinity of the one end (Fig. 1); and
a second holding portion which holds the harness main body at a vicinity of the other end (Fig. 1).
Regarding Claim 9, Nishinaka discloses:
a robot system comprising:
a robot (Fig. 1);
the robot hand according to claim 4 [see rejection of Claim 4 above], the robot hand being connected to a distal end of a robot arm of the robot (Fig. 1); and
a robot controller which controls the robot and the robot hand to cause the robot and the robot hand to carry out a transfer operation for transferring the wire harness [0020 & 0022 & 0028 & 0029 & 0030 & 0031 & 0033 & 0034], wherein
the transfer operation includes:
holding the harness main body at a vicinity of the one end thereof using the first holding portion (Fig. 1);
holding the harness main body at a vicinity of the other end thereof using the second holding portion (Fig. 1); and
transferring the wire harness held by the first holding portion and the second holding portion by an operation of the robot arm [0026 & 0029].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Furuta (JP 2006012724 A) in view of Nishinaka et al. (JP 2000228267 A).
Regarding Claim 3, Furuta teaches:
a robot hand that holds a wire harness (1 & 3), wherein the wire harness has a long harness main body (3) and a connector (1) connected to an end of the harness main body, the robot hand comprising:
a fixed holding portion (21) which holds the harness main body at a vicinity of the end thereof (Fig. 1);
a pressing portion (25) movable relative to the fixed holding portion in a longitudinal direction of the harness main body held by the fixed holding portion (Fig. 3c & Fig. 3d); and
a driving unit (29) which moves the pressing portion in a direction away from the fixed holding portion such that the pressing portion presses the connector outwardly in the longitudinal direction of the harness main body (Fig. 3c & Fig. 3d).
Furuta does not teach:
the robot hand comprises two sets each including the fixed holding portion, the pressing portion, and the driving unit, wherein
the fixed holding portion of one of the two sets holds the harness main body at a vicinity of one end of the harness main body, and the fixed holding portion of the other of the two sets holds the harness main body at a vicinity of the other end of the harness main body.
Nishinaka teaches:
a robot hand (9) that holds a wire harness (6 & 10 & 11), wherein the wire harness has a long harness main body and two connectors (10 & 11) respectively connected to one end and the other end of the harness main body (Fig. 1), the robot hand comprising:
a first holding portion which holds the harness main body at a vicinity of the one end (Fig. 1); and
a second holding portion which holds the harness main body at a vicinity of the other end (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a robot hand having two sets each including a fixed holding portion, pressing portion, and driving unit in order to increase productivity of the system by allowing the hand to engage multiple wire harnesses, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (referred to in MPEP 2144.04(VI)(B))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness transfer system using a robot hand for effecting transfer of the wire harness taught by Furuta with the wire harness transfer system using a robot hand for effecting transfer of the wire harness where the robot hand has a first holding portion which holds the harness main body at a vicinity of the one end and a second holding portion which holds the harness main body at a vicinity of the other end taught by Nishinaka in order to provide a robot hand which more securely engages the wire harness to prevent accidental dislodgement of the wire harness during transport.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Furuta (JP 2006012724 A) in view of Negishi et al. (US 20140012416 A1).
Regarding Claim 5, Furuta discloses:
a detection unit which detects a position and posture of the pressing portion [0035 & 0036 & 0037].
Furuta does not teach:
an entire-body detection unit which detects a position and posture of an entire body of the wire harness.
Negishi teaches:
a robot hand (1) that holds a wire harness (2 & 2a), wherein the wire harness has a long harness main body (2) and a connector (2a) connected to an end of the harness main body [0035], the robot hand comprising:
the robot hand connected to a robot arm (6) for moving the harness main body and connector towards a target position (Fig. 1 & Fig. 7) [0016 & 0035]; and
an entire-body detection unit which detects a position and posture of an entire body of the wire harness (Fig. 8 & Fig. 9) [0016 & 0017 & 0035 & 0036 & 0041 & 0042 & 0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness transfer system using a robot hand for effecting transfer of the wire harness having a detection unit which detects a position and posture of the pressing portion taught by Furuta with the wire harness transfer system using a robot hand for effecting transfer of the wire harness having an entire-body detection unit which detects a position and posture of an entire body of the wire harness taught by Negishi in order to provide a transfer means capable of assessing and reacting to a position of the entire object being transferred in order to more accurately effect transfer of the wire harness and prevent damage due to misalignment.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Furuta (JP 2006012724 A) in view of Richiyaado et al. (JP H06188061 A).
Regarding Claim 6, Furuta teaches:
a detection unit which detects a position and posture of the pressing portion [0035 & 0036 & 0037].
Furuta does not teach:
a partial detection unit which detects a position and posture of the end of the wire harness including the connector.
Richiyaado teaches:
a robot hand (13) that holds a wire harness (10 & 11), wherein the wire harness has a long harness main body (10) and a connector (11) connected to an end of the harness main body, the robot hand comprising:
a partial detection unit which detects a position and posture of the end of the wire harness including the connector (Fig. 4 & Fig. 10 & Fig. 20) [0017 & 0020 & 0026 & 0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness transfer system using a robot hand for effecting transfer of the wire harness with a detection unit which detects a position and posture of the pressing portion taught by Furuta with the wire harness transfer system using a robot hand for effecting transfer of the wire harness having a partial detection unit which detects a position and posture of the end of the wire harness including the connector taught by Richiyaado in order to provide in order to provide a transfer means capable of assessing and reacting to a position of the entire object being transferred in order to more accurately effect transfer of the wire harness and prevent damage due to misalignment.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Furuta (JP 2006012724 A) in view of Richiyaado et al. (JP H0688061 A).
Regarding Claim 8, Furuta teaches:
a detection unit which detects a position and posture of the pressing portion [0035 & 0036 & 0037], and
a robot controller which controls the robot and the robot hand to cause the robot and the robot hand to carry out a transfer operation for transferring the wire harness [0020 & 0022 & 0028 & 0029 & 0030 & 0031 & 0033 & 0034].
Furuta does not teach:
the robot hand includes a partial detection unit which detects a position and posture of the end of the wire harness including the connector, and
the robot controller is configured to:
control a position and posture of the fixed holding portion relative to the harness main body when holding the harness main body, based on the position and posture of the end of the wire harness detected by the partial detection unit; and
control a position and posture of the robot hand relative to the counterpart connector when connecting the connector, based on the position and posture of the connector detected by the partial detection unit.
Richiyaado teaches:
a robot hand (13) that holds a wire harness (10 & 11), wherein the wire harness has a long harness main body (10) and a connector (11) connected to an end of the harness main body, the robot hand comprising:
the robot hand includes a partial detection unit which detects a position and posture of the end of the wire harness including the connector (Fig. 4 & Fig. 10 & Fig. 20) [0017 & 0020 & 0026 & 0027];
a robot controller (4) which controls the robot and the robot hand [0016];
the robot controller is configured to:
control a position and posture of the fixed holding portion relative to the harness main body when holding the harness main body, based on the position and posture of the end of the wire harness detected by the partial detection unit (Fig. 4 & Fig. 10 & Fig. 20) [0017 & 0020 & 0026 & 0027]; and
control a position and posture of the robot hand relative to the counterpart connector when connecting the connector, based on the position and posture of the connector detected by the partial detection unit (Fig. 4 & Fig. 10 & Fig. 20) [0017 & 0020 & 0026 & 0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness transfer system using a robot hand for effecting transfer of the wire harness with a detection unit which detects a position and posture of the pressing portion taught by Furuta with the wire harness transfer system using a robot hand for effecting transfer of the wire harness having a partial detection unit which detects a position and posture of the end of the wire harness including the connector and a controller configured to control a position and posture of the fixed holding portion relative to the harness main body when holding the harness main body, based on the position and posture of the end of the wire harness detected by the partial detection unit and control a position and posture of the robot hand relative to the counterpart connector when connecting the connector, based on the position and posture of the connector detected by the partial detection unit taught by Richiyaado in order to provide in order to provide a transfer means capable of assessing and reacting to a position of the entire object being transferred in order to more accurately effect transfer of the wire harness and prevent damage due to misalignment.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nishinaka et al. (JP 2000228267 A) in view of Negishi et al. (US 20140012416 A1).
Regarding Claim 10, Nishinaka teaches:
a robot hand (9) that holds a wire harness (6 & 10 & 11), wherein the wire harness has a long harness main body and two connectors (10 & 11) respectively connected to one end and the other end of the harness main body (Fig. 1), the robot hand comprising:
a first holding portion which holds the harness main body at a vicinity of the one end (Fig. 1); and
a second holding portion which holds the harness main body at a vicinity of the other end (Fig. 1).
the robot hand includes a position detection unit which detects a position and posture of moving mechanism [0019].
Nishinaka does not teach:
the robot hand includes an entire-body detection unit which detects a position and posture of an entire body of the wire harness, and
the robot controller controls a position and posture of the robot hand relative to the harness main body when holding the harness main body, based on the position and posture of the entire body of the wire harness detected by the entire- body detection unit.
Negishi teaches:
a robot hand (1) that holds a wire harness (2 & 2a), wherein the wire harness has a long harness main body (2) and a connector (2a) connected to an end of the harness main body [0035], the robot hand comprising:
the robot hand connected to a robot arm (6) for moving the harness main body and connector towards a target position (Fig. 1 & Fig. 7) [0016 & 0035]; and
the robot hand includes an entire-body detection unit which detects a position and posture of an entire body of the wire harness (Fig. 8 & Fig. 9) [0016 & 0017 & 0035 & 0036 & 0041 & 0042 & 0043], and
the robot controller controls a position and posture of the robot hand relative to the harness main body when holding the harness main body, based on the position and posture of the entire body of the wire harness detected by the entire- body detection unit (Fig. 8 & Fig. 9) [0016 & 0017 & 0035 & 0036 & 0041 & 0042 & 0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness transfer system using a robot hand for effecting transfer of the wire harness having a detection unit which detects a position and posture of the moving mechanism taught by Nishinaka with the wire harness transfer system using a robot hand for effecting transfer of the wire harness having an entire-body detection unit which detects a position and posture of an entire body of the wire harness and the robot controller controls a position and posture of the robot hand relative to the harness main body when holding the harness main body, based on the position and posture of the entire body of the wire harness detected by the entire- body detection unit taught by Negishi in order to provide a transfer means capable of assessing and reacting to a position of the entire object being transferred in order to more accurately effect transfer of the wire harness and prevent damage due to misalignment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652